Title: To Thomas Jefferson from Jean Baptiste de Gouvion, 18 March 1789
From: Gouvion (Govion), Col. Jean Baptiste
To: Jefferson, Thomas



Sir
Paris march the 18th. 1789.

The last time I had the honor to see your Excellency, you told me that in consequence of the prospect you had of obtaining some money from a loan in Holland, you were to expect that the four years interets due to the foreign officers by the United States should be pay’d in feby. last. Many of these officers have taken me for their correspondent, (although I would have wished for another choice from them) so I informed them of the hopes I had recieved from you; my letters were very satisfying; these gentlemen are for the greatest part in a very distressing situation from which they did expect to be soon relieved. They have spent; during their stay in America; all most all they had, what they did recieve in pay being but a mere trifle, and far from what they did want to maintain themselves in the army, few have even contracted some engagements and are out of power to fulfill them. Their being in the Continental Army has also deprived them of the opportunity of entering in the French service, at a time the War did afford it; so their chief reliance for their maintenance is upon what is due to them by the United States; if that fails them I don’t know what will be their fate. It is with concern they see the time you had fixed is elapsed; I have received some very moving letters, but don’t know what to answer; I beg from your Excellency to direct me about what I have to say.
You told me that in case the loan you had opened in Holland should meet with success you should want also an authorisation from the treasury board before the money could be delivered to  us. But I will observe to your Excellency that our certificates say in the most positive terms that the interests are to be pay’d annually by M. Grand, so I think that such an authorisation is useless, and that as soon as some money shall be in his hands you can dispose of it without waiting for an authorisation whatever.
If I was the only creditor of the United States your Excellency should not hear from me on account of what is due to me, and I should wait patiently as I have done till now, but I am speaking for others whose circumstances are not by far as happy as mine, and since they have put some confidence in me I think it is of my duty to represent their situation just as it is. If I have not pay’d my respects to you as often as I would have done, it has been for fear you would suppose that I was coming to know some thing about my interests. I am Respectfully Sir your humble and most obedient Servant,

Gouvion

